19-36300-cgm         Doc 165    Filed 08/26/19 Entered 08/26/19 13:37:13        Main Document
                                              Pg 1 of 2


  Robert J. Feinstein, Esq.
  Bradford J. Sandler, Esq.
  John A. Morris, Esq.
  Colin R. Robinson, Esq.
  PACHULSKI STANG ZIEHL & JONES LLP
  780 Third Avenue, 34th Floor
  New York, NY 10017
  Telephone: (212) 561-7700
  Facsimile: (212) 561-7777

  Proposed Counsel to the Official Committee of
  Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                           )
  In re:                                                   )    Chapter 11
                                                           )
  BARNEYS NEW YORK, INC., et al.,1                         )    Case No. 19-36300 (CGM)
                                                           )
                                 Debtors.                  )    (Jointly Administered)
                                                           )

                                   NOTICE OF DEPOSITION

           PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 7030,

 the Official Committee of unsecured Creditors in the above-referenced bankruptcy cases shall

 take the following deposition at the offices of Kirkland & Ellis LLP, 601 Lexington Ave, New

 York, NY 10022 on the following date, or at such other time and place mutually acceptable to

 counsel, and will continue from day to day, excluding holidays and weekends, until completed:



                     Deponent                Date                            Time

               Saul Burian           August 28, 2019           9:30 a.m. (Eastern Time)


           1
                The Debtors in these chapter 11 cases, along with the last four digits of each
 Debtor’s federal tax identification number, include: Barneys New York, Inc. (1818); Barney’s
 Inc. (2980); BNY Catering, Inc. (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC
 (0819). The location of the Debtors’ service address is 575 Fifth Avenue, New York, New York
 10017.


 DOCS_NY:39528.1 07982/002
19-36300-cgm         Doc 165   Filed 08/26/19 Entered 08/26/19 13:37:13           Main Document
                                             Pg 2 of 2



         The deposition by oral examination will be taken before a notary public or an officer

 authorized by law to administer oaths upon oral examination and will be recorded by a certified

 court reporter stenographically and by use of Interactive Realtime. The deposition may also be

 videotaped.



 Dated: August 26, 2019

                                              /s/ John A. Morris
                                               Robert J. Feinstein, Esq.
                                               Bradford J. Sandler, Esq.
                                               John A. Morris, Esq.
                                               Colin R. Robinson, Esq.
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Facsimile: (212) 561-7777

                                               Proposed Counsel to the Official Committee of
                                               Unsecured Creditors




                                                 2
 DOCS_NY:39528.1 07982/002
